PER CURIAM.
Petitioners seek review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of medical payments pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.2001). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Knox Creek Coal Co. v. DOWCP, No. 00-720-BLA (BRB Apr. 20 & Sept. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.